REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The examiner of record acknowledges receipt of the amendment filed on 7/26/2022.  In relation to the patentability of the pending claims, the arguments presented on pages 7 to 10 of the Remarks of the cited amendment are found to be persuasive.  In relation to independent claims 1 and 12, the prior art of record does not disclose or suggest, inter alia, the following limitations:  
wherein the maximal allowable insulin injection amount is a function of a sensitivity of the patient to insulin, said sensitivity being representative of a ratio between a variation in a blood glucose level and a variation in a quantity of insulin present in a second compartment of the subcutaneous layer, said sensitivity being a decreasing function of a glucose level of the patient, wherein the maximal allowable insulin injection amount is proportional to an inverse of said sensitivity of the patient to insulin.
In relation to new claim 16, the prior art of record does not disclose or suggest, inter alia, a model comprising:
a system of differential equations describing the evolution of a plurality of state variables as a function of time, 
wherein the controller is able to compute a maximal allowable insulin injection amount and 
to determine the insulin delivery control signal on the basis of the maximal allowable insulin injection amount and the quantity of insulin to inject at least one time step, 
wherein said maximal allowable insulin injection amount is a function of a predefined basal amount of continuously infused insulin and/or bolus insulin of the patient, and 
wherein the maximal allowable insulin injection amount is a product of at least said predefined basal amount, a predefined personalized reactivity coefficient and an inverse of said sensitivity of the patient to insulin.
Based on the above comments, claims 1-2, 4-13, and 15-16 are considered allowable over the prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783